DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-2, 5-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2016/0139243 A1 by Send et al (hereinafter Send) in view of WO 2016/092454 A1 by Send et al (hereinafter Send_1).

Regarding Claim 1, Send teaches a method of adjusting a detector (Fig. 1 @ 110, Par. [0389, 0413]), wherein the detector is suitable for determining a position of at least one object within a range of measurement (Abstract, Par. [0001]) and comprises at least two longitudinal optical sensors (Fig. 1 @ 112, Par. [0389]) and at least one transfer device (Fig. 1 @ 136, Par. [0392]) suitable for imaging the at least one object (Fig. 1 @ 118, Par. [0185, 0389], Title, Abstract) into an image plane (Par. [0185, 0398]), the at least one transfer device (Fig. 1 @ 136, Par. [0392]) having a focal plane (Par. [0411, 0398, 0445], inherently teaches focal plane), and being positioned between the at least (Fig. 1 @ 112, Par. [0389]) and the at least one object (Fig. 1 @ 118, Par. [0185, 0389], Title, Abstract), each of the at least two longitudinal optical sensors (Fig. 1 @ 112, Par. [0389]) having at least one sensor region (Par. [0212]) and being designed to generate at least one longitudinal sensor signal in a manner dependent on an illumination of the respective sensor region by at least one light beam propagating from the at least one object to the detector, wherein the at least one longitudinal sensor signal, given the same total power of the illumination, is dependent on a beam cross- section of the at least one light beam in the respective sensor region (Par. [0178, 0212, 0320]), the detector further comprising at least one evaluation device (Fig. 1 @ 126, Par. [0390]), the method comprising: 

(i) subsequently moving the at least one object longitudinally (Par. [0103, 0108, 0331, 0399]) to at least two different calibration positions having at least two different longitudinal coordinates within the range of measurement (Par. [0008, 0026, 0036, 0039, 0044-0045, 0054, 0061,0123, 0248], implicitly teaches at least two different calibration positions having at least two different longitudinal coordinates); 
(ii) recording, for each of the at least two different calibration positions, at least one first longitudinal sensor signal generated by a first longitudinal optical sensor and at least one second longitudinal sensor signal generated by a second longitudinal optical sensor (Par. [0026, 0044, 0182], implicitly teaches at least two different calibration positions);  2Docket No. 527322US Preliminary Amendment 
(iii) forming, for each of the at least two different calibration positions, at least one calibration signal using the at least one first longitudinal sensor signal and the at least (Par. [0008, 0026, 0036, 0039, 0044-0045, 0054, 0061, 0123, 0248], implicitly teaches at least two different calibration positions); 
(iv) generating a calibration function using the at least one calibration signal, the calibration function defining a relationship between a longitudinal coordinate of the at least one object and the at least one first longitudinal sensor signal and the at least one second longitudinal sensor signal (Par. [0008, 0026, 0036, 0039, 0044-0045, 0054, 0061, 0123, 0248]); but does not explicitly teach at least two different calibration positions having at least two different longitudinal coordinates.

However, Send_1 teaches at least two different calibration positions having at least two different longitudinal coordinates (Page 7, para. 4 – Page 8, para. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Send by Send _1 as taught above such that at least two different calibration positions having at least two different longitudinal coordinates is accomplished in order to determining a unique relationship between the sensor signal and the longitudinal position of the object thus ambiguities in a beam profile is resolved by measuring the beam width along at least two positions (Send_1, Page 8, para. 2).
Regarding Claim 2, Send teaches further comprising making at least one measurement, wherein the longitudinal coordinate of the at least one object is determined by using the calibration function (Par. [0248]).

Regarding Claim 5, Send teaches further comprising (v) positioning, suitable for positioning the first longitudinal optical sensor (Fig. 3A @ 1, Par. [0411]) and the second longitudinal optical sensor (Fig. 3A @ 3, Par. [0411]), the positioning comprising: 
A) positioning the at least one object (Fig. 3A @ 118, Par. [0411]) in at least one outermost position within the range of measurement (Fig. 3A @ 118, illustrates the outmost position), the at least one outermost position having a maximum longitudinal coordinate (Fig. 3A @ 118, illustrates that the outmost position considered to be a maximum longitudinal coordinate), and positioning the first longitudinal optical sensor (Fig. 3A @ 1, Par. [0411]) at a longitudinal position between the at least one transfer device (Fig. 1 @ 136, Par. [0392]) and the focal plane (Fig. 3A, Par. [0411], plane passing through the focal point 174) of the at least one transfer device (Fig. 1 @ 136, Par. [0392]); and 
B) positioning the second longitudinal optical sensor (Fig. 3A @ 3, Par. [0411]) at a longitudinal coordinate of a focused image plane (Fig. 3A @ 174, Par. [0411]).  

Regarding Claim 6, Send teaches wherein A) comprises: 
A1) defining a sensor threshold for the at least one first longitudinal sensor signal (Par. [0047-0048]); but does not explicitly teach:
A2) moving the first longitudinal optical sensor towards the focal plane of the at least one transfer device and comparing the at least one first longitudinal sensor signal with the sensor threshold; and 
A3) positioning the first longitudinal optical sensor at a position at which the at least one first longitudinal sensor signal equals the sensor threshold.  

(moving optical sensor towards the focal plane and comparing sensor signal with the threshold), there had been a finite number of identified (in fact one trial: moving optical sensor towards the focal plane and comparing sensor signal with the threshold), predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to perform “moving optical sensor towards the focal plane and comparing sensor signal with the threshold”.

Regarding Claim 7, Send teaches wherein (v) is performed before (i) (implicitly teaches).  

Regarding Claim 8, Send as modified by Send_1 teaches a detector, suitable for determining a position of at least one object (Fig. 1, see Claim 1 rejection), and comprising: 
at least one transfer device, suitable for imaging the at least one object into an image plane, and having a focal plane (See Claim 1 rejection); 
at least two longitudinal optical sensors, wherein each of the at least two longitudinal optical sensors has at least one sensor region and is designed to generate at least one longitudinal sensor signal in a manner dependent on an illumination of the respective sensor region by at least one light beam propagating from the at least one object to the detector, wherein the at least one longitudinal sensor signal, given the same (See Claim 1 rejection); and 
at least one evaluation device (See Claim 1 rejection), 
5Docket No. 527322USPreliminary Amendmentwherein the detector is adapted to move the at least one object subsequently to at least two different calibration positions having at least two different longitudinal coordinates within a range of measurement (See Claim 1 rejection), 
wherein the at least one evaluation device (Fig. 1 @ 126, Par. [0390]) is adapted to record, for each of the at least two different calibration positions, at least one first longitudinal sensor signal generated by a first longitudinal optical sensor and at least one second longitudinal sensor signal generated by a second longitudinal optical sensor (See Claim 1 rejection),
 wherein the at least one evaluation device (Fig. 1 @ 126, Par. [0390]) is adapted to form, for each of the at least two different calibration positions, at least one calibration signal using the at least one first longitudinal sensor signal and the at least one second longitudinal sensor signal (See Claim 1 rejection), and 
wherein the at least one evaluation device (Fig. 1 @ 126, Par. [0390]) is designed to generate a calibration function using the at least one calibration signal, the calibration function defining a relationship between a longitudinal coordinate of the at least one object and the at least one first longitudinal sensor signal and the at least one second longitudinal sensor signal (See Claim 1 rejection).  

Regarding Claim 9, Send teaches wherein the at least one evaluation device (Fig. 1 @ 126, Par. [0390]) is designed to generate at least one item of information on a (Abstract, Par. [0007]).

Regarding Claims 11, Send as modified by Send_1 wherein the detector is adapted to perform a positioning suitable for positioning the first longitudinal optical sensor and the second longitudinal optical sensor, the positioning comprising (See Claim 5 rejection): 
A) positioning the first longitudinal optical sensor at a longitudinal position between the at least one transfer device and a focal plane of the at least one transfer device (See Claim 5 rejection); and 
B) positioning the second longitudinal optical sensor at a longitudinal coordinate of a focused image plane (See Claim 5 rejection).  

Regarding Claims 12, Send as modified by Send_1 wherein A) comprises (See Claim 6 rejection): 
A1) defining a sensor threshold for the at least one first longitudinal sensor signal (See Claim 6 rejection); 
A2) moving the first longitudinal optical sensor towards the focal plane of the at least one transfer device and comparing the at least one first longitudinal sensor signal with the sensor threshold (See Claim 6 rejection); and 
A3) positioning the first longitudinal optical sensor at a position at which the at least one first longitudinal sensor signal equals the sensor threshold (See Claim 6 rejection).  

Regarding Claims 13, Send teaches wherein at least one of the at least two longitudinal optical sensors is at least partially transparent (Par. [0037]).  

Regarding Claims 14, Send teaches wherein the detector (Fig. 1, 6 @ 110, Par. [0389, 0413]) comprises at least one imaging device (Fig. 6 @ 196, Par. [0226, 0444]) and is adapted to image the at least one object (Fig. 6 @ 118, Par. [0444]) through the at least two longitudinal optical sensors (Fig. 6 @ 112, Par. [0444]).  

Regarding Claims 15, Send teaches a detector system, suitable for determining a position of at least one object, wherein the detector system comprises (See Claim 1, 8 rejection): 
at least one detector (See Claim 1, 8 rejection), and at least one beacon device (Fig. 1 @ 116, Par. [0389]) adapted to direct at least one light beam towards the at least one detector (Par. [0097]), wherein the at least one beacon device is at least one of attachable to the at least one object, holdable by the at least one object and integratable into the at least one object (Par. [0098]). 

Regarding Claims 16, Send teaches a human-machine interface, suitable for exchanging at least one item of information between a user and a machine (Par. [0001]), wherein the human-machine interface comprises at least one detector (Par. [0001]), wherein the human-machine interface is designed to generate at least one item of geometrical information of a user with the at least one detector (Par. [0001, 0106]), and wherein the human-machine interface is designed to assign to the at least one item of geometrical information at least one item of information (Par. [0001, 0106]) (Par. [0414], Claim 37).
Regarding Claims 17, Send teaches an entertainment device (Par. [0001]), suitable for carrying out at least one entertainment function (Par. [0001]: gaming), wherein the entertainment device comprises at least one human-machine interface (See Claim 16 rejection), wherein the entertainment device is designed to enable at least one item of information to be input by a player using the human-machine interface, and wherein the entertainment device is designed to vary the at least one entertainment function in accordance with the at least one item of information (Par. [0107]) (Par. [0389]).  

Regarding Claims 18, Send teaches a tracking system (Par. [0001]), comprising at least one detector of claim 8 and being suitable for tracking a position of the at least one object, the tracking system 9Docket No. 527322USPreliminary Amendmentfurther comprising at least one track controller, wherein the at least one track controller is adapted to track a series of positions of the at least one object at specific points in time (Par. [0108]) (Par. [0389]).  

Regarding Claims 19, Send teaches a camera (Par. [0001]), comprising at least one detector and being suitable for imaging the at least one object (Par. [0004, 0143, 0163-0164, 0332]).  

Regarding Claims 20, Send teaches a method of detecting, the method comprising illuminating the detector (Fig. 1 @ 110, Par. [0389, 0413]) with the at least one light beam (Abstract, Par. [0394]).



4.	Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Send in view of Send_1 as applied to Claim 1 above and further in view of WO 2012/110924 A1 by Bruder et al (hereinafter Bruder).

  
Regarding Claims 3-4, Send as modified by Send_1 teaches the first longitudinal optical sensor and the second longitudinal optical sensor (See Claim 1 rejection); 
a) positioning the at least one object in at least one outermost position within the range of measurement, the at least one outermost position having a maximum longitudinal coordinate (See Claim 1 (i) rejection for object moving at least two different calibration positions having at least two different longitudinal coordinates thus teaches a maximum longitudinal coordinate); 
c) positioning the at least one object in at least one closest position within the range of measurement, the at least one closest position of having a minimum longitudinal coordinate (See Claim 1 (i) rejection for object moving at least two different calibration positions having at least two different longitudinal coordinates thus teaches a minimum longitudinal coordinate); but does not explicitly teach:
comprising making at least one adjustment suitable for positioning the first longitudinal optical sensor and the second longitudinal optical sensor, the at least one adjustment comprising: 
b) positioning the first longitudinal optical sensor at a longitudinal coordinate of a focused image plane;  Preliminary Amendmentand 
d) positioning the second longitudinal optical sensor at a longitudinal coordinate of the focused image plane; and 


However, Bruder teaches making at least one adjustment suitable for positioning the first longitudinal optical sensor and the second longitudinal optical sensor (Fig. 13 @ 114, Page 62, para. 4: by means of different sensors 114, which for example can in each case be aligned with the focus from a specific layer 212 or depth of the sample 198).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Send as modified by Send _1 by Bruder as taught above such that making at least one adjustment suitable for positioning the first longitudinal optical sensor and the second longitudinal optical sensor, the at least one adjustment comprising: 
b) positioning the first longitudinal optical sensor at a longitudinal coordinate of a focused image plane; and 
d) positioning the second longitudinal optical sensor at a longitudinal coordinate of the focused image plane and wherein the at least one adjustment is performed before (i) is accomplished in order to obtain a depth resolution in the z-direction perpendicular to the sample without requiring an extra optical element (Bruder, Page 62, para. 4). 

Regarding Claim 10, Send as modified by Send_1 as modified by Bruder teaches wherein the detector is adapted to make at least one adjustment suitable for positioning the first longitudinal 6Docket No. 527322USoptical sensor and the second longitudinal optical sensor, the at least one adjustment comprising (See Claim 3 rejection): 
(See Claim 3 rejection); 
b) positioning the first longitudinal optical sensor at a longitudinal coordinate of a focused image plane (See Claim 3 rejection); 
c) positioning the at least one object in at least one closest position within the range of measurement, the at least one closest position of having a minimum longitudinal coordinate (See Claim 3 rejection); and 
d) positioning the second longitudinal optical sensor at a longitudinal coordinate of the focused image plane (See Claim 3 rejection).  

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 






/JAMIL AHMED/Primary Examiner, Art Unit 2886